DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               DAISY T. MORALES and JOSE A. MORALES,
                             Appellants,

                                    v.

                      WELLS FARGO BANK, N.A.,
                             Appellee.

                              No. 4D16-2174

                         [September 28, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Senior Judge; L.T. Case No. 50-2010-CA-
015595XXXXMB-AW.

   Thomas Erskine Ice of Ice Appellate, Royal Palm Beach, for appellants.

    David A. Greene and W Mason of Fox Rothschild LLP, West Palm Beach,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.